Citation Nr: 9909837	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the Boston, Massachusetts RO.  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.  In an April 1994 statement, the veteran stated, in 
part, that: just before he left for Vietnam, he found out 
that his friend had been killed there; "the monthly 
briefings of graphic battle scenes and body counts ... 
add[ed] to the horrific images in [his] dreams, which 
continued after Vietnam;" and when his base was hit and a 
fuel dump exploded, he "was issued a rifle ... to defend 
[himself] and the base."  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f).

The evidence of record includes a December 1995 letter from 
Worcester Vet Center, in which the veteran's social worker 
stated that the veteran had received counseling for PTSD 
twenty-seven times since September 1993.  The social worker, 
clinical coordinator of the PTSD clinic, reported the 
veteran's symptoms as: intrusive thoughts; nightmares; 
anxiety reactions to stressful situations; self-esteem 
issues, and impacted grief.  It was noted that the veteran 
related "a high level of depression and discomfort 
associated with his recollections of" his military service 
in Vietnam.  It was further noted that the veteran's PTSD 
"has resurfaced over the years resulting in some significant 
social and industrial impairment which has contributed to 
periods of heightened emotional distress."  

The statutory duty to assist includes the conduct of a 
contemporaneous and thorough medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, the statement from the social worker notes that 
the veteran has been treated for PTSD as an outpatient; 
however, these the treatment reports are not of record and 
the social worker's statement does not refer to the 
stressor(s) which were relied upon to make the diagnosis.  
The veteran has not been afforded a VA compensation 
examination to ascertain the nature of his psychiatric 
disorder.  Pursuant to 38 C.F.R. § 4.125, a diagnosis of PTSD 
must conform to the criteria of DSM-IV.  In the judgment of 
the Board, the veteran should undergo a VA examination to 
ascertain if there is a clear diagnosis of PTSD under DSM-IV.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the Worcester 
Vet Center and request photocopies of all 
previously unobtained treatment records 
pertaining to the appellant's treatment 
at that facility.  All medical records 
obtained should be associated with the 
claims folder.  

2.  When the above development has been 
completed, the veteran should be afforded 
a VA examination in psychiatry.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Such tests as the 
examiner deems necessary should be 
performed, to include psychological 
testing.  The examiner should take a 
complete history from the veteran.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressors 
which support a diagnosis of PTSD.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth.

3.  In the event that the VA examination 
results in a diagnosis of PTSD, the RO 
should prepare a summary of the veteran's 
stressor(s) upon which the diagnosis of 
PTSD was made, which includes the unit(s) 
in which the veteran served in Vietnam, 
dates, places, and detailed descriptions 
of events.  This summary, and all 
associated documents including service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (formerly ESG).  They 
should then be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s).  All 
records obtained should be associated 
with the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and provide the 
veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond if the decision remains adverse 
to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


